[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS FILED
                                               U.S. COURT OF APPEALS
                    FOR THE ELEVENTH CIRCUIT ELEVENTH CIRCUIT
                      ________________________       FEB 13, 2009
                                                  THOMAS K. KAHN
                            No. 08-14238               CLERK
                         Non-Argument Calendar
                       ________________________

                    D. C. Docket No. 93-00252-CR-UU

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

TRACEY SLATER,
a.k.a. Papa,
a.k.a. Tray,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (February 13, 2009)

Before TJOFLAT, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:
      Tracey Slater appeals the district court's denial of his motion for a reduction

of sentence, pursuant to 18 U.S.C. § 3582(c)(2), that was based on Amendment

706 to the Sentencing Guidelines. The district court denied his motion because

Slater had previously received a substantial assistance downward departure that

greatly reduced his sentence.

      On appeal, Slater argues that the district court committed a procedural error

because there is no evidence that, in denying his § 3582 motion, it calculated his

amended guideline range and considered the relevant 18 U.S.C. § 3553(a) factors,

as required by our decision in United States v. Bravo, 203 F.3d 778, 780 (11th Cir.

2000). Slater adds that he attached to his motion a number of documents

indicating his rehabilitation since his imprisonment, but the district court gave no

indication that it considered those documents.

      We review “a district court’s decision whether to reduce a sentence pursuant

to 18 U.S.C. § 3582(c)(2), based on a subsequent change in the sentencing

guidelines, for abuse of discretion.” United States v. Brown, 332 F.3d 1341, 1343

(11th Cir. 2003). Under § 3582, a district court may not modify a term of

imprisonment once it has been imposed except where expressly permitted by

statute or by Fed.R.Crim.P. 35. 18 U.S.C. § 3582(c)(1)(B). One statutory

exception to this general rule includes relief under § 3582(c)(2), which provides:



                                           2
      [I]n the case of a defendant who has been sentenced to a term of
      imprisonment based on a sentencing range that has subsequently been
      lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(o),
      upon motion of the defendant or the Director of the Bureau of Prisons,
      or on its own motion, the court may reduce the term of imprisonment,
      after considering the factors set forth in section 3553(a) to the extent
      that they are applicable, if such a reduction is consistent with
      applicable policy statements issued by the Sentencing Commission.
18 U.S.C. § 3582(c)(2).

      On November 1, 2007, the Sentencing Commission promulgated

Amendment 706, which amended the Drug Quantity Table in U.S.S. G.

§ 2D1.1(c). U.S.S.G. App. C, Amend. 706 (2007). The effect of Amendment 706

is to provide a two-level reduction in base offense levels for certain crack-cocaine

offenses. See id. The Commission made this amendment retroactively applicable,

effective as of March 3, 2008. See U.S.S.G., App. C, Amend. 713 (Supp. May 1,

2008) (listing Amendment 706 under U.S.S.G. § 1B1.10(c) as a retroactively

applicable amendment). The Commission also included a policy statement

indicating that, if a defendant originally was sentenced to a below-guideline term

of imprisonment, a proportional reduction in his sentence may be appropriate if his

applicable guideline range was reduced by an amendment. U.S.S.G.

§ 1B1.10(b)(2)(B).

      In determining whether to reduce a defendant’s sentence, under § 3582, the

district court must engage in a two-part analysis. Bravo, 203 F.3d at 780. First the



                                          3
district court must calculate the defendant’s amended guideline range and

determine what sentence it would have imposed under this amended range. Id.

Second, the district court must decide, after analyzing the § 3553(a) factors,

whether to impose the amended sentence on the defendant. Id. at 781. The district

court need not “articulate specifically the applicability--if any--of each of the

section 3553(a) factors, as long as the record demonstrates that the pertinent factors

were taken into account by the district court.” United States v. Eggersdorf, 126

F.3d 1318, 1322 (11th Cir. 1997).

      Upon review of the record and the parties’ briefs, we discern that there is

reversible error. Because the district court did not calculate Slater's amended

guideline range (or the sentence that it would have imposed under the amended

guideline range), and it is unclear, from the record, whether it considered the §

3553(a) factors, we hereby vacate and remand this case back to the district court to

comply with Bravo.

      VACATED AND REMANDED.




                                           4